        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 1 of 9



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 PETER BYORTH and ANN
 McKEAN, on behalf of all others
 similarly situated,

                                                CV 17-153-BLG-KLD
                    Plaintiffs,
 vs.
                                                ORDER

 USAA CASUALTY INSURANCE
 COMPANY,


                    Defendant.


       Defendant USAA Casualty Insurance Company (“USAA”) brings a Motion

to Sever Plaintiff Peter Byorth’s claims from Plaintiff Ann McKean’s claims.

(Doc. 167.) USAA seeks separate trials and judgments for each Plaintiff, pursuant

to Federal Rule of Civil Procedure 21. Plaintiffs oppose the motion.

I.     Legal Standard

       Courts have broad discretion to sever claims and create two independent

actions. Herklotz v. Parkinson, 848 F.3d 894, 898 (9th Cir. 2017). In determining

whether severance is warranted, courts look to the conditions for proper joinder

and severance set forth by Federal Rules of Civil Procedure 20 and 21. Pan Am.

World Airways, Inc. v. U.S. Dist. Court for Central Dist. of Calif.¸ 523 F.2d 1073,

                                         1
        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 2 of 9



1079-80 (9th Cir. 1975). Co-plaintiffs are properly joined where two requirements

are met: “(1) the plaintiffs asserted a right to relief arising out of the same

transaction and occurrence and (2) some question of law or fact common to all the

plaintiffs will arise in the action.” Coleman v. Quaker Oats Co., 232 F.3d 1271,

1296 (9th Cir. 2000) (emphasis in original); See also Fed. R. Civ. P. 20(a). If both

requirements are not met, severance is the proper remedy to cure the misjoinder.

The court should also determine the prejudicial effect of severance or continued

joinder. Even if both requirements are met, the court may sever the plaintiffs to

avoid prejudice. Coleman, 232 F.3d at 1296. See also, Coughlin v. Rogers, 130

F.3d 1348, 1351 (9th Cir. 1997) (“if the test for permissive joinder is not satisfied, a

court, in its discretion, may sever the misjoined plaintiffs, as long as no substantial

right will be prejudiced by the severance”).

II.   Discussion

      USAA argues Plaintiffs’ claims arise from two separate transactions, involve

different factual proof, and raise different issues of law. USAA additionally argues

that it will be prejudiced by a single trial. In response, Plaintiffs aver that severance

is not warranted because questions of law and fact are common to their claims.

Plaintiffs also argue that the evidence related to their claims is substantially similar

and principles of judicial economy weigh against severance.




                                            2
        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 3 of 9



      Upon review of the claims, Plaintiffs have not asserted a right to relief

arising out of the same transaction and occurrence. “By its terms, this provision

requires factual similarity in the allegations supporting Plaintiffs’ claims.” Visendi

v. Bank of America, N.A., 733 F.3d 863, (9th Cir. 2013). Plaintiff Byorth’s and

Plaintiff McKean’s claims involve distinct facts. Their claims arose from injuries

sustained in two separate car accidents. Plaintiffs received different medical

treatment from different medical providers, and each submitted a separate claim

for benefits to USAA. Additionally, their claims were processed by different

claims adjusters and underwent different processing actions. Finally, USAA made

different benefits decisions for each Plaintiff’s claim. USAA paid Plaintiff

Byorth’s claim, but payment was allegedly delayed. USAA initially paid Plaintiff

McKean’s claim, but later denied payment upon determining her treatment was no

longer reasonable or necessary. (Doc. 118 at ¶¶ 30-37; Doc. 17 at 3-4.)

      Plaintiffs argue that the “bulk of the trial” would focus on USAA’s allegedly

unlawful claims processing program. However, the facts supporting their claims,

and the inquiries necessary to prove the elements of their claims, are dissimilar.

(Doc. 169 at 7.) For example, Plaintiffs’ allegations that USAA violated Montana’s

Unfair Trade Practices Act require them to show that USAA refused to pay their

claims “without conducting a reasonable investigation based upon all available

information.” Mont. Code Ann. § 33-18-201(4). An individualized inquiry into the

                                          3
        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 4 of 9



adjustment process for each Plaintiff’s claim would therefore be required to

determine USAA’s reasonableness. The jury would have to consider evidence

specific to each plaintiff to determine whether USAA appropriately handled the

claims. While there would likely be some overlap in the evidence concerning

Plaintiffs’ theory that USAA unlawfully adjusts claims on a programmatic level,

the jury would also have to evaluate individualized evidence such as testimony

from each Plaintiff’s claims adjuster and treatment providers. “[T]he single

transaction or occurrence requirement is not met where plaintiffs would have to

prove their claims or defendants would have to litigate their defenses on an

individualized basis.” Corley v. Google, Inc., 316 F.R.D. 277, 284 (N.D. Cal.

2016) (collecting cases).

      The same issues arise with Plaintiffs’ breach of contract claims. Plaintiffs

must establish a breach of the insurance policy, and that the breach proximately

caused damages. Tin Cup Cty. Water &/or Sewer Dist. v. Garden City Plumbing &

Heating, Inc., 200 P.3d 60, 68 (Mont. 2008). The jury will therefore be required to

examine the evidence to determine whether USAA wrongfully processed each

Plaintiff’s claim. Additionally, each Plaintiff must present individual evidence to

establish their discrete damages. For example, Plaintiff Byorth’s damages differ

from Plaintiff McKean’s because his claim was eventually paid while Plaintiff

McKean’s claim was denied. Not only do the factual allegations supporting

                                          4
         Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 5 of 9



Plaintiffs’ claims differ, but USAA defends the reasonableness of its adjustment of

Plaintiffs’ claims on an individualized basis.1 (Doc. 170 at 4.)

       Plaintiffs attempt to harmonize the discrete facts alleged in their complaint

by framing their dispute broadly; “Both Mr. Byorth and Ms. McKean are

presenting claims that USAA violated the Montana UTPA with respect to the

manner in which it handled their MedPay claims.” (Doc. 169 at 5.) The Court

agrees that there are superficial similarities between Plaintiffs’ claims. For

example, both Plaintiffs had MedPay policies with USAA, they both sustained

injuries from car accidents, and they both contend that USAA unlawfully

processed their claims. However, these similarities are not enough to establish that

Plaintiffs’ claims arose out of the same transaction or occurrence. As explained,

the facts comprising each Plaintiff’s allegations are substantially different and

require individualized attention. See Coughlin, 130 F.3d at 1350 (finding that

general allegations of delayed adjudication do not establish a common transaction

or occurrence).

       Plaintiffs’ opposition to severance focuses on the second requirement of

proper joinder: the existence of common questions of law and fact. Because the



1
  Additionally, under Montana law “the jury must consider, at a minimum, the insurer’s own
records . . . the jury must be ‘aware of everything in the claims file,’ such as ‘investigative
reports, evaluations, and correspondence.’” Lorang v. Fortis Ins. Co., 192 P.3d 186, 204 (Mont.
2008) (citation omitted). Each Plaintiff’s claim file would thus be subject to the jury’s
individualized review.
                                               5
        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 6 of 9



Court has determined the first requirement has not been met, it declines to address

commonality. However, the Court notes that Plaintiffs cite Lee v. Cook County,

Ill., 635 F.3d 969, 971 (7th Cir. 2011) to argue that so long as a common question

exists among their claims, “it need not predominate; that’s a requirement for class

actions, not for permissive joinder.” However, Plaintiffs fail to acknowledge the

very next paragraph in Lee which states, “[i]f other issues predominate over the

common question, the district judge is entitled to sever the suit or order separate

trials.” Lee, 635 F.3d at 971. This is the precise situation here. The Court retains

discretion to sever co-plaintiffs even where a common question of law connects

their claims.

      Finally, USAA argues that severance is warranted because prejudice will

result from a joint trial. Considering the circumstances of this matter, the Court

must determine “whether permissive joinder would comport with the principles of

fundamental fairness or would result in prejudice to either side.” Coleman, 232

F.3d at 1298. USAA claims severance is required because “[t]he presentation of

different facts in the same trial is prejudicial to a defendant because it risks jury

confusion.” (Doc. 170 at 8.)

      USAA relies on Coleman and Scovil to support its argument that severance

is necessary to eliminate the prejudicial effect of a joint trial. In Coleman, the

court found prejudice would result from ten plaintiffs testifying in the same trial

                                           6
        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 7 of 9



because of the “impact of a parade a witnesses” and because of the “danger of jury

confusion[.]” Coleman, 232 F.3d at 1296. The court additionally found legal

confusion would likely result because the jury would be required to evaluate the

law of six different states. Coleman, 232 F.3d at 1296.

       In Scovil, the district court found there was “no reason to risk confusing

jurors with what will necessarily be separate evidence of causation . . . [and] there

is no evidence that Plaintiffs would be prejudiced by bringing their claims

separately.” Scovil v. Medtronic, Inc., 995 F.Supp.2d 1082, 1098 (D. Ariz. 2017).

The case involved only two plaintiffs whose claims arose out of separate surgeries

using the same allegedly flawed device. Because the plaintiffs’ claims were not

part of the same transaction or occurrence, the court found no reason to risk the

prejudice of a joint trial.

       The claims brought by each Plaintiff, while not unduly complicated, present

issues that could lead to jury confusion and result in prejudice to USAA. As

previously discussed, much of the evidence supporting each Plaintiff’s claims is

individualized. USAA did not uniformly handle Plaintiffs’ MedPay claims and

Plaintiffs allege distinct injuries. The evidence required to establish causation and

the reasonableness of USAA’s claims handling will include separate medical

records and testimony from different claims adjusters and treatment providers.

There is also a risk that the jurors will be prejudiced by the fact that two plaintiffs

                                           7
        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 8 of 9



are alleging USAA wrongfully processed their claims. Jury confusion is also likely

because Plaintiffs’ claims did not arise out of the same accident. Explaining to the

jury the nexus between the two claims and why they are being tried together is an

unnecessary hurdle when no prejudice would occur from trying the claims

separately.

       The Court recognizes that judicial economy weighs against severance

because separate trials will likely result in the presentation of some overlapping

evidence. However, the risk of prejudice outweighs judicial economy concerns. A

trial date has been set in this matter and the Court will promptly schedule a second

trial date. There is no reason severance should result in the delayed disposition of

either matter.

III.   Conclusion

       For the foregoing reasons, IT IS HEREBY ORDERED that USAA’s

Motion to Sever (Doc. 167) is GRANTED. The Clerk of Court is directed to

create a second case number for this action.

       IT IS FURTHER ORDERED that a telephonic Scheduling Conference

///

///

///




                                          8
        Case 1:17-cv-00153-KLD Document 172 Filed 06/04/20 Page 9 of 9



shall be held on June 9, 2020, at 11:00 a.m. to confirm and set trial dates for each

case. All counsel shall call 1-866-390-1828 at the designated time to participate in

the scheduling conference. When prompted, enter the access code 8447649

followed by #.

      IT IS ORDERED.

      DATED this 4th day of June, 2020.




                                       _______________________________
                                       Kathleen L. DeSoto
                                       United States Magistrate Judge




                                          9
